UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53269 GREENCHEK TECHNOLOGY INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 101 California Street, Suite 2450 San Francisco, CA 94111 (Address of principal executive offices, including zip code.) (407) 792-3332 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Non-accelerated Filero Accelerated Filero Smaller Reporting Company x Large Accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 78,763,000 as of October 20, 2010. TABLE OF CONTENTS Page PART I Item 1.Financial Statements 1-20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Removed and Reserved 28 Item 5. Other Information 29 Item 6. Exhibits 29 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GreenChek Technology Inc. (A Development Stage Company) Balance Sheets (Expressed in US Dollars) August 31, February, 28 (Unaudited) ASSETS Current Assets Cash $ $ Inventory (Note 3) Prepaid expenses and other current assets Total current assets License agreement costs, net of accumulated amortization and allowance for impairment (Note 4) - - Equipment, net (Note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Notes and loans payable - current portion (Note 6) Deferred revenue - Due to related parties (Note 7) Derivative liability - Amount due to licensor of license agreement (Note 8) Total Current Liabilities Notes and loans payable - non-current portion (Note 6) - Total liabilities Stockholders' Deficiency Preferred Stock, $0.00001 par value; authorized 100,000,000 shares, none issued and outstanding - - Common Stock, $0.00001 par value; authorized 100,000,000 shares, issued 75,088,000 and 88,631,333 shares, respectively Additional paid-in capital Common stock to be issued - Treasury Stock, 35,000,000 shares held at February 28, 2010 - ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See notes to financial statements. 1 GreenChek Technology Inc. (A Development Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) For the three month period ended August 31, 2010 For the three month period ended August 31, 2009 For the six month period ended August 31, 2010 For the six month period ended August 31, 2009 Period from September 12, 2006 (Date of Inception) To August 31, 2010 (As reclassified) (As reclassified) (As reclassified) Sales $
